Appeal from an order of the Supreme Court at Special Term, entered August 15, 1979 in Albany County, which denied a motion to dismiss the complaint for failure to state a cause of action. The complaint attempts to allege a cause of action for prima facie tort spawned by the unjustified termination of the plaintiff’s employment by the defendant. The plaintiff was hired without definite terms and conditions of employment and was entitled to continue his employment only as long as his services satisfied the defendant. The defendant’s unfettered right to terminate the employment relationship at any time, for any reason or for no reason, does not create a cause of action for prima facie tort when such termination right is exercised, and a pleading attempting to allege such cause of action will not survive a dismissal motion (James v Board of Educ., 37 NY2d 891; Cartwright v Golub Corp., 51 AD2d 407, 410). Order reversed, on the law, with costs; motion granted, and complaint dismissed. Mahoney, P. J., Kane, Staley, Jr., Casey and Herlihy, JJ., concur.